Title: Saturday 20th.
From: Adams, John Quincy
To: 


       This morning about 6 o clock spy’d a sail about 2 miles off. We sent the courier de L’europe to speak with her. She put about and run. About nine o clock she set royals studden studding sails and chased us. About one o clock she came up with us and  hoisted american colours. We hoisted french flag and pendant; we spoke with her. She was a brig eight weeks out of Salem. She has taken three prizes. She says she spoke with the ship the Jack belonging to the same owners with her that the ship Jack has taken two prizes since she came out. The mate came on board. He says they saw an english twenty Gun ship and seven sail he suppos’d a going to Cape Breton for coal. He says there is no English cruisers off the banks; I wrote a Letter to my Mamma by her as she is agoing directly to Salem. A clever breeze of wind.
      